               Case 19-10953-CSS   Doc 643-1   Filed 05/08/20   Page 1 of 2




                                   EXHIBIT A




DOCS_DE:224469.14 50045/002
               Case 19-10953-CSS            Doc 643-1     Filed 05/08/20   Page 2 of 2




                                                 Exhibit A

                                  Alvarez & Marsal North America, LLC
                                             Staffing Report


                                        KG Winddown, Inc., et al.
                              Case No. 19-10953 (CSS) – Jointly Administered
                                   April 1, 2020 Through April 30, 2020


              Name                                       Description of Function
Johnathan M. Tibus                    Chief Executive Officer
Christopher J. Wells                  Chief Restructuring Officer




DOCS_DE:224469.14 50045/002
